 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WARREN CLEVELAND GREEN,                           No. 2:18-cv-1931 WBS KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    DR. G. CHURCH, et al.,
15                       Defendants.
16

17          On March 27, 2020, defendant Dr. Agarwal filed a motion for summary judgment, which

18   included the information needed to oppose the motion as required under Rand v. Rowland, 154

19   F.3d 952, 962-63 (9th Cir. 1998) (en banc). (ECF No. 44.) On April 6, 2020, plaintiff filed a

20   document styled, “Re: Opposing Summary Judgment by Defendants;” plaintiff claims he is

21   submitting an evidentiary document, but also claims the document demonstrates Dr. Agarwal

22   made a mistake and misdiagnosed plaintiff’s skin disease. (ECF No. 45 at 2.) Plaintiff also notes

23   that due to the coronavirus, he is unable to leave the building, and prison programs are shutdown.

24   (ECF No. 45 at 4.) It is unclear whether plaintiff intended this document to serve as his

25   opposition to the pending motion for summary judgment.

26          However, on April 7, 2020, plaintiff filed a document seeking to “postpone proceedings”

27   inasmuch as plaintiff was taken to the hospital on April 1, 2020, due to intermittent fevers, and is

28   now quarantined in his cell for fourteen days. (ECF No. 46.) Thus, it appears plaintiff only
 1   intended to file an exhibit in support of his opposition, and now seeks additional time in which to

 2   file an opposition to the pending motion. Good cause appearing, plaintiff is granted a sixty-day

 3   extension of time in which to file an opposition to the motion for summary judgment.

 4             Accordingly, IT IS HEREBY ORDERED that:

 5             1. The Clerk of the Court shall edit the docket entry for plaintiff’s April 6, 2020 filing

 6   (ECF No. 45) to read, “Exhibit in Support of Opposition to 44 Motion for Summary Judgment;”

 7             2. Plaintiff’s motion for postponement (ECF No. 46) is partially granted; and

 8             3. Plaintiff is granted sixty days from the date of this order in which to file an opposition

 9   to defendant’s motion for summary judgment. Defendant shall file a reply within fourteen days

10   thereafter.

11   Dated: April 14, 2020

12

13
     /gree1931.ext
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
